Citation Nr: 0325304	
Decision Date: 09/26/03    Archive Date: 10/02/03	

DOCKET NO.  98-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
angioneurotic edema/cold urticaria.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to March 
1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in April 1999, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected angioneurotic edema.  In that regard, in a 
statement of November 1997, a private physician indicated 
that the veteran suffered from "severe" bouts of 
angioneurotic edema.  While in a subsequent statement of 
April 1999, that same physician indicated that his opinion 
was based upon history furnished by the veteran, as well as a 
physical examination, and various medical records, the 
physical examination in question is devoid of findings 
related to angioneurotic edema.  

The Board notes that, at the time of a VA ear, nose, and 
throat examination in December 1999, the veteran voiced no 
complaints, nor were there any findings of, angioneurotic 
edema.  A VA cardiovascular examination conducted at that 
time was essentially unremarkable, noting only a "history" of 
recurrent urticarial episodes consistent with the veteran's 
current diagnosis of angioneurotic edema.  However, based on 
statements of the examiner, in 50 percent of cases of 
angioneurotic edema, there are symptoms of syncope, 
palpitations, and respiratory distress related to 
vasodilation and tracheal edema in response to certain 
allergens.

Upon review of the veteran's file, it is clear that the 
aforementioned VA cardiovascular examination in January 2000 
was, in fact, the veteran's most recent VA examination for 
compensation purposes.  At this point in time, that 
examination is almost four years old.  In light of this, and 
given the paucity of clinical findings related to the 
veteran's angioneurotic edema, an additional more 
contemporaneous examination will be undertaken prior to a 
final adjudication of the veteran's current claim.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite the issuance (in May 2003) of a 
Supplemental Statement of the Case containing certain of the 
regulatory provisions pertaining to the VCAA, the RO failed 
to provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence needed 
to substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Hence, the 
case must be REMANDED to the RO in order that the veteran and 
his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA otolaryngologic and 
cardiovascular examinations in order to 
more accurately determine the current 
severity of his service-connected 
angioneurotic edema.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examinations, 
the examiners should specifically comment 
as to the severity (i.e., mild, moderate, 
severe) of the veteran's angioneurotic 
attacks, to include specific information 
regarding the presence and/or frequency 
of any laryngeal involvement.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination report(s).

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should insure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra.), they should be given 
the opportunity to respond.

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
angioneurotic edema.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




